Case 1:16-cr-00756-JSR Document 13 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee x
United States of America :
16-cr-756 (JSR)
-y-

: ORDER UNSEALING DOCKET

ABSAR HAARIS, : IN LARGE PART
Defendant.

ee ee ee x

JED S. RAKOFF, U.S.D.d.

The Clerk of the Court is directed to fully unseal the
docket in the above-captioned case, except for the following
documents: the sentencing submission from the Defense dated
November 8, 2019; and the letter from Government to the Court
dated October 11, 2019 (including attachments). The parties are
further directed to file redacted versions of the two above-
mentioned documents. The Clerk of the Court is directed to
maintain under seal the unredacted versions of these documents

until otherwise directed by the Court.

 

 

 

 

 

SO ORDERED.
Dated: New York, NY SS) LY
August 12, 2020 JED S. RAKOFF, U.S.D.Jd.
